Title: Alexander Hamilton and Oliver Ellsworth to John Dickinson, [23 June 1783]
From: Hamilton, Alexander,Ellsworth, Oliver
To: Dickinson, John


[Philadelphia, June 23, 1783]
Sir,
We have the honor to inclose for Your Excellency and the Council a copy of the resolutions communicated in our conference yesterday. Having then fully entered into all the explanations which were necessary on the subject, we shall not trouble your Excellency with a recapitulation. But as the object is of a delicate and important nature, we think it our duty to request the determination of the council in writing.
We have the honor to be with perfect respect Yr. Excellency’s Most Obed servts

PhiladelphiaJune 23d. 1783
 